             Case 3:18-cv-06937-JCS Document 12 Filed 04/12/19 Page 1 of 1



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Fox Rothschild LLP
 2 Constellation Place
   10250 Constellation Blvd., Suite 900
 3 Los Angeles, CA 90067
   Tel.: (310) 598-4150
 4 Fax: (310) 556-9828
   lbandlow@foxrothschild.com
 5
   Attorneys for Plaintiff
 6 Strike 3 Holdings, LLC

 7

 8                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9                                SAN FRANCISCO DIVISION
10

11 STRIKE 3 HOLDINGS, LLC,                              Case Number: 3:18-cv-06937-JCS

12                         Plaintiff,                   Magistrate Judge Joseph C. Spero
13 vs.                                                  PLAINTIFF’S VOLUNTARY DISMISSAL
14 JOHN DOE subscriber assigned IP address              WITH PREJUDICE OF JOHN DOE
   108.91.25.114,                                       SUBSCRIBER ASSIGNED IP ADDRESS
15                                                      108.91.25.114
                     Defendant.
16

17

18          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

19 LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

20 assigned IP address 108.91.25.114, are voluntarily dismissed with prejudice.

21 Dated: April 12, 2019                                  Respectfully submitted,

22

23                                                        By: /s/ Lincoln D. Bandlow
                                                          Lincoln D. Bandlow, Esq.
24                                                        FOX ROTHSCHILD LLP
                                                          Attorney for Plaintiff
25

26

27

28
                                                    1

                       Plaintiff’s Voluntary Dismissal with Prejudice of John Doe
                                      Case No. 3:18-cv-06937-JCS
